Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 7, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  132409                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  MICHIGAN REPUBLICAN PARTY,                                                                           Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  and JAIME SAUCEDO,                                                                                                  Justices
             Plaintiffs,

  v                                                                 SC: 132409

  SECRETARY OF STATE, in Her
  Official Capacity, and MICHIGAN
  DEMOCRATIC PARTY,
               Defendants.
  ____________________________________/

         This Court, having received the November 7, 2006 findings of the Chief Judge of
  the Wayne Circuit Court and being otherwise advised in the premises, hereby directs that
  court to proceed in its discretion.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 7, 2006                    _________________________________________
           l1107                                                               Clerk